

117 HR 2449 IH: To amend the CARES Act to extend the waiver of matching funds requirement under the women’s business center program.
U.S. House of Representatives
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2449IN THE HOUSE OF REPRESENTATIVESApril 12, 2021Ms. Newman introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the CARES Act to extend the waiver of matching funds requirement under the women’s business center program.1.Extension of waiver of matching funds requirement under the women’s business center programSection 1105 of the CARES Act (15 U.S.C. 9004) is amended by striking June 30, 2021 and inserting September 30, 2021.